Citation Nr: 0122658	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  99-09 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel




INTRODUCTION

The veteran had active service from March 1943 to October 
1945 and from May 1948 to December 1949.  The veteran died on 
February [redacted], 1999.  The appellant is his widow.

This appeal arises from a March 1999 rating decision of the 
St. Louis, Missouri Regional Office (RO).  The appellant 
failed to appear for a July 2001 Travel Board hearing.  
Accordingly, her request for a hearing will be considered to 
have been withdrawn.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp.2001)).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The death certificate shows that the veteran died on February 
[redacted], 1999 as an inpatient at the John Cochran VA medical 
center.  The immediate cause of death was tension 
pneumothorax.  Other significant conditions contributing to 
death but not related to the underlying cause were chronic 
obstructive pulmonary disease and atrial fibrillation.  An 
autopsy was not performed. 

At the time of death, service connection was in effect for 
bilateral subcapsular cataracts due to prednisone use (38 
U.S.C.A. § 1151 claim), evaluated as 30 percent disabling; 
left and right shoulder osteoporosis due to prednisone use, 
(38 U.S.C.A. § 1151 claim), evaluated as 20 percent disabling 
for the right shoulder and 20 percent disabling for the left 
shoulder; cervical spine osteoporosis due to prednisone use, 
(38 U.S.C.A. § 1151 claim), evaluated as 10 percent 
disabling; right and left hand and wrist osteoporosis due to 
prednisone use, (38 U.S.C.A. § 1151 claim), evaluated as 10 
percent disabling for the right hand and wrist and 10 percent 
disabling for the left hand and wrist; and residuals of a 
gunshot wound of the top of the head, evaluated as 
noncompensably disabling.  A total disability rating based on 
individual employability due service connected disabilities 
was granted by rating decision in July 1998 effective from 
January 1997.

It is the appellant's contention that the veteran's death was 
caused or hastened by the use of prednisone which was 
administered by VA for the veteran's respiratory disability.  
In this regard, a December 1991 VA medical report indicates 
that the veteran reported a 12 year history of prednisone use 
and a 6 year history of hypertension.  The report further 
indicates that general pharmacology literature shows that 
steroids may cause sodium retention with resultant edema, 
potassium loss, hypokalemia, alkalosis and that hypertension 
might occur in patients using Glucocorticoids.  It was opined 
that the probability of the veteran having hypertension 
secondary to steroid use was moderate.  

VA has a duty to assist the appellant in the development of 
facts.  The Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support her claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
In this regard, the Board notes that the veteran was 
hospitalized at the time of this death at the John Cochran VA 
medical center; however, the terminal hospital records have 
not been obtained.  In addition, it does not appear that any 
medical records were obtained since approximately mid-year 
1998.  In view of the above, following the gathering of all 
medical records, the claims file should be sent to a VA 
physician for the preparation of a medical opinion relative 
to the appellant's claim based on the complete medical 
record.

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran before his death.  
After securing any necessary releases, 
the RO should obtain all records for the 
last 2 years of the veteran's life that 
have not already been obtained to include 
the terminal records from the John 
Cochran VA Medical Center.  Once 
obtained, all records should be 
permanently associated with the claims 
file.  

3.  Following completion of the above, 
the claims folder should be made 
available to an appropriate VA specialist 
to review the record and render an 
opinion as to whether it is at least as 
likely as not that any of the veteran's 
service connected disabilities caused or 
contributed to the veteran's death.  The 
physician should also address whether it 
is at least as likely as not that there 
were "debilitating effects" due to the 
administration of prednisone that made 
the veteran "materially less capable" 
of resisting the effects of his fatal 
disease process or whether the 
administration of prednisone caused or 
contributed to the veteran's death.  The 
entire claims folder and a copy of this 
remand must be made available to the 
physician for consideration in the 
answering of these questions.  It is 
imperative that the underlined burden of 
proof be utilized by the physician in 
answering the posed questions.

4.  After completion of the requested 
development, the RO should review the 
appellant's claim on the basis of all the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The appellant 
and her representative should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




